TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-22-00587-CV



   Jaime Masters, in Her Official Capacity as Commissioner of the Texas Department of
    Family and Protective Services, and the Texas Department of Family and Protective
                                    Services, Appellants

                                                 v.

          PFLAG, Inc. and Adam Briggle and Amber Briggle, individually and as
                  parents and next friends of M.B., a minor, Appellees




              FROM THE 459TH DISTRICT COURT OF TRAVIS COUNTY
 NO. D-1-GN-22-002569, THE HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING



                                            ORDER

PER CURIAM

               Appellees, PFLAG, Inc. and Adam Briggle and Amber Briggle, individually and

as parents and next friends of M.B., a minor, have filed an emergency motion for temporary

injunctive relief pursuant to Rule 29.3. Appellees ask the Court to grant temporary relief and

reinstate the trial court’s September 16, 2022 order granting their application for a temporary

injunction. To preserve the status quo while the Court considers the motion for temporary relief,

pending further order of this Court, we temporarily order that the trial court’s September 16, 2022

“Order Granting PFLAG, Inc.’s and the Briggle Plaintiffs’ Application for Temporary

Injunction” is reinstated. See Tex. R. App. P. 29.3 (“[T]he appellate court may make any

temporary orders necessary to preserve the parties’ rights until disposition of the appeal . . . .”).
The Court requests that appellants file a response to the motion for temporary relief on or before

October 6, 2022.

               It is ordered on September 26, 2022.



Before Chief Justice Byrne, Justice Triana, and Justice Smith